Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 23, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-14-00783-CV



  IN RE KEVAN CASEY, JINSUN LLC, AND FAR EAST STRATEGIES
                        LLC, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              113th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-54501

                        MEMORANDUM OPINION

      On October 1, 2014, relators, Kevan Casey, Jinsun LLC, and Far East
Strategies LLC, filed a petition for writ of mandamus in this Court. See Tex. Gov’t
Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relators ask this
Court to compel the Honorable Michael Landrum, presiding judge of the 113th
District Court of Harris County, to set aside his September 15, 2014 order denying
their motion to dismiss what they state is a shareholder derivative lawsuit filed by
real party in interest, Khaled Alattar, for lack of standing.

      Relators have not established their entitlement to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus. We also lift our
stay issued on October 3, 2014.


                                                     PER CURIAM

Panel consists of Justices McCally, Brown, and Wise.




                                           2